Citation Nr: 1427181	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a myeloproliferative disorder (claimed as leukemia), to include as secondary to in service exposure to hazardous chemicals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

In October 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a myeloproliferative disorder.  She contends that she developed this disability as a result of exposure to chemicals while assigned to a chemical company in service.

In the October 2012 Remand, the Board requested additional evidentiary development including a search for service personnel records and a VA examination to obtain medical evidence as to whether the myeloproliferative disorder was incurred in or is related to service.  These actions were accomplished.  

At the time of the October 2012 remand, the Veteran was represented by Disabled American Veterans (DAV), pursuant to a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) executed by the Veteran in favor of DAV signed by her in February 2009.   

Following the issuance of the October 2012 Board Remand, the Veteran changed her representative.  The file contains updated VA Forms 21-22, dated in March 2013 and March 2014, designating the Texas Veterans Commission as the Veteran's new representative for all claims before VA.  In June 2014, the Board found that good cause had been shown and granted the Veteran's motion to change representation in the appeal.  In March 2013, a Supplemental Statement of the Case was issued by the AMC, and sent to the Veteran's (former) representative, designated as DAV.  The Supplemental Statement of the Case has not been sent to the Texas Veterans Commission.  The file has not been forwarded to the Texas Veterans Commission for preparation of a brief/argument.   

The Board finds that a new Supplemental Statement of the Case should be issued to the Veteran's currently designated representative, the Texas Veterans Commission.  The Veteran's new representative has not had an opportunity to review and comment on the file in furtherance of the Veteran's appeal.  Accordingly, upon remand, after the new Supplemental Statement of the Case is appropriately issued; the Veteran and her current representative, Texas Veterans Commission, will have the opportunity to present a response to the Supplemental Statement of the Case.

It is unfortunate that this case has to be remanded yet again, but due process procedure and requirements take precedence for a full and fair adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Re-issue the March 2013 Supplemental Statement of the Case to the Veteran and her current representative, Texas Veterans Commission.  If additional pertinent evidence has been received since March 21, 2013, it must be addressed in this Supplemental Statement of the Case. The RO is requested to take note if further changes in representation are made. 

2.  After the issuance of the Supplemental Statement of the Case, if the benefits sought are not granted, the claims file should be made available to the Texas Veterans Commission for review and submission of written argument on the Veteran's behalf and a reasonable period of time must be allowed for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



